155 F.2d 522 (1946)
FIRST NATIONAL BENEFIT SOCIETY, Appellant,
v.
Maynard GARRISON, Insurance Commissioner of the State of California, and H. F. Risbrough and Mae Barr Long, Deputy Insurance Commissioners of the State of California, Appellees.
No. 11040.
Circuit Court of Appeals, Ninth Circuit.
June 7, 1946.
Rehearing Denied July 16, 1946.
Robert R. Weaver, of Phoenix, Ariz., and Earl Blodgett, of Los Angeles, Cal., for appellant.
Robert W. Kenny, Atty. Gen., of Calif., and T. W. Westphal, Jr., Deputy Atty. Gen., for appellees.
Before GARRECHT, MATHEWS, and HEALY, Circuit Judges.
PER CURIAM.
Upon the authority of Robertson v. California, 66 S. Ct. 1160, the judgment of the District Court, 58 F. Supp. 972, is affirmed.